           Case 4:19-cv-00902-JM Document 15 Filed 11/19/20 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

STEVEN C. FOWLER                                                                       PLAINTIFF

V.                           CASE NO. 4:19-CV-00902 JM-JTK

ANDREW SAUL,
Commissioner of Social Security Administration                                       DEFENDANT

                                              ORDER

       The Court has reviewed the Recommended Disposition submitted by Magistrate Judge

Jerome T. Kearney. No objections have been filed. After careful consideration, the Court

concludes that the Recommended Disposition should be, and hereby is, approved and adopted in

its entirety as this Court=s findings in all respects. Judgment will be entered accordingly.

       IT IS THEREFORE ORDERED THAT the Commissioner=s decision is AFFIRMED, and

judgment is entered for the Defendant.

       DATED this 19th day of November, 2020.



                                              _______________________________
                                              UNITED STATES DISTRICT JUDGE
